DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application Number 16/050,463, filed July 31, 2018, which is a continuation of US Application Number 15/169,225, filed on May 31, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Preliminary Amendment
The preliminary amendment submitted on 04/30/2022 has been acknowledged. Claims 2-21 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15, respectively, of U.S. Patent No. 11,340,699 B2 in view of Frascati et al. (US Publication Number 2016/0180503 A1, hereinafter “Frascati”). 
Claims 2, 11 and 17 disclosed most of the subject matter as described in the claims 1 ,8 and 15 of Patent No. 11,340,699 B2 except for specifically stating a VR device. 
However, Frascati teaches VR device (2 fig. 1, para. [0021], note that computing device 2 is a wearable computing device that a user (e.g., user 4) may mount on the user's head for use. In other examples, computing device 2 may be external to the wearable display).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose a VR device. The suggestion/motivation for doing so would have been in order to effectively modify graphics image generation and generating corrected graphics images based on the modified parameters (para. [0003]). Therefore, it would have been obvious to combine Patent No. 11,340,699 B2 with Frascati to obtain the invention as specified in claims 2, 11 and 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frascati et al. (US Publication Number 2016/0180503 A1, hereinafter “Frascati”).

(1) regarding claim 2:
As shown in fig. 1, Frascati disclosed a method (para. [0021] FIG. 1 is a conceptual diagram illustrating an example computing environment that includes a computing device 2 configured to implement the techniques of the disclosure), comprising: 
determining that a user is viewing virtual reality (VR) content using a VR device, the VR content being provided to the user via the VR device from a VR content provider via a network (para. [0022], note that in the example of FIG. 1, computing device 2 may include one or more displays to which graphical content (e.g., one or more graphics images) may be displayed); 
accessing biometric data of the user, the biometric data obtained by the VR device while the user is viewing the VR content, the biometric data indicating one or more biological measurements of the user (para. [0023], note that [0023] User 4, in the example of FIG. 1, may have less-than-perfect vision. For instance, user 4 may suffer from myopia (i.e., nearsightedness). In order to account for the user's eyesight, user 4 may, in the example of FIG. 1, regularly wear glasses. Many forms of imperfect eyesight (e.g., myopia or nearsightedness, hyperopia or farsightedness, astigmatism, and/or other vision imperfections) may result in vision being blurry, out-of-focus, and/or out of proportion due to the focal point of light entering the user's eye occurring at a spot other than the user's retina); 
determining, based at least on the biometric data of the user, a VR device configuration for the VR device, the VR device configuration comprising one or more of tunable characteristics of the VR device or content changes to the VR content (para. [0026], note that computing device 2 may be configured to determine one or more ways in which to modify content to be displayed in order to compensate for the particular vision imperfections of user 4.);
determining, based at least on the VR device configuration, a VR device action for implementation on the VR device (para. [0027], note that in order to properly account for a user's vision imperfections, computing device 2 may allow a user to provide feedback or input indicative of the user's vision problems. In the example of FIG. 1, for instance, computing device 2 may provide a graphical user interface (GUI) or physical control with which user 4 may interact in order to provide information indicative of the vision imperfections of user 4); and 
performing the VR device action on the VR device to change one or more of the tunable characteristics of the VR device while the user is viewing the VR content (para. [0026], note that computing device 2 may determine how to process content to account for imperfections in the vision of user 4 (e.g., myopia, hyperopia, astigmatism, and/or other conditions) and thereby provide user 4 with images that appear crisper and clearer to user 4).

(2) regarding claim 3:
Frascati further disclosed the method of claim 2, wherein said determining the VR device configuration comprises providing the biometric data to a device and content management engine that accesses a plurality of device and content configurations (para. [0027], note that computing device 2 may provide a graphical user interface (GUI) or physical control with which user 4 may interact in order to provide information indicative of the vision imperfections of user 4. In various examples, computing device 2 may allow users to input different information for each eye, different information for two or more axes (e.g., a first value for a first axis and a second value for a second axis) of one or both eyes, different information for different portions (e.g., regions) of a display, or otherwise provide precise information indicative of the user's particular vision conditions).

(3) regarding claim 4:
Frascati further disclosed the method of claim 2, wherein said performing the VR device action on the VR device comprises communicating a notification associated with the VR device action that causes the VR device to perform the change of the one or more of the tunable characteristics of the VR device (para. [0026], note that computing device 2 may be configured to determine one or more ways in which to modify content to be displayed in order to compensate for the particular vision imperfections of user 4. That is, computing device 2 may determine how to process content to account for imperfections in the vision of user 4 (e.g., myopia, hyperopia, astigmatism, and/or other conditions) and thereby provide user 4 with images that appear crisper and clearer to user 4.).

(4) regarding claim 5:
Frascati further disclosed the method of claim 2, wherein said performing the VR device action further comprises modifying the VR content being viewed by the user using the VR device (para. [0030], note that computing device 2 may use information derived from the received feedback when generating graphics images for display. For instance, computing device 2 may modify values used by vertex and/or pixel/fragment shaders when generating graphics images and/or to perform post processing on generated graphics images, thereby distorting the images such that, when displayed to a display, the content appears more in-focus to the user).

(5) regarding claim 6:
Frascati further disclosed the method of claim 2, wherein said performing the VR device action further comprises modifying the VR content being provided to the VR device (para. [0030], note that graphics images generated using parameters that are modified based on received user input may appear distorted to those having perfect vision but, by distorting the graphics images in a fashion and to an extent that is in accordance with the vision imperfections of a particular user, the graphics images may appear more in-focus and/or clearer to the particular user).

(6) regarding claim 7:
Frascati further disclosed the method of claim 2, further comprising accessing, via the network from a medical history provider, medical history information associated with the user, wherein said determining the VR device action is further based on the medical history information (para. [0026], note that computing device 2 may determine how to process content to account for imperfections in the vision of user 4 (e.g., myopia, hyperopia, astigmatism, and/or other conditions) and thereby provide user 4 with images that appear crisper and clearer to user 4).

(7) regarding claim 8:
Frascati further disclosed the method of claim 2, wherein the tunable characteristics of the VR device comprise characteristics associated with a viewing distance between a display of the VR device and eyes of the user (para. [0028], note that computing device 2 may enable the user to provide information indicative of eyesight imperfections and may determine parameter modification values for use in rendering graphics images without the user having to manually enter values, while the distance between display 38 and the user's eye may be factored in when determining parameter modification values, a fixed approximation may be used in the example process of FIG. 6.).

(8) regarding claim 9:
Frascati further disclosed the method of claim 2, wherein the VR device comprises a head-mounted display configured to be worn by the user, wherein the tunable characteristics of the VR device comprise characteristics of the head-mounted display (para. [0021], note that computing device 2 is a wearable computing device that a user (e.g., user 4) may mount on the user's head for use. In other examples, computing device 2 may be external to the wearable display).

(9) regarding claim 10:
Frascati further disclosed the method of claim 2, wherein the tunable characteristics of the VR device comprise characteristics of a session of the VR content being provided to the user via the VR device, wherein said determining the VR device action comprises determining one or more a continuous usage session length threshold and a break length of the session (para. [0089], note that GPU 32 may render a second version of graphics image 160 using parameter values that are slightly increased from that used in rendering the first version and display 38 may display the second version. For instance, if GPU 32 renders the first version using a value of 0.1 for a parameter indicating a level of blur to be applied (e.g., on a scale of 0-10), GPU 32 may render the second version using a parameter value of 0.2. This incremental increase may continue until GPU 32 renders a version of graphics image 160 using a defined maximum parameter value (e.g., 10.0). Once a defined maximum parameter value is reached, GPU 32 may begin rendering versions of graphics image 160 using incrementally smaller parameter values. In this way, computing device 2 may display a graphics image that cycles through various degrees of image modification).

(10) regarding claim 12:
Frascati further disclosed the VR device of claim 11, wherein executing the instructions further causes the VR device to access biometric data of the user, the biometric data obtained by the VR device while the user is viewing the VR content, the biometric data indicating one or more biological measurements of the user (para. [0028], note that computing device 2 may be configured to explicitly receive user eyesight correction values (e.g., a corrective lens prescription). For instance, computing device 2 may be configured to receive magnification values (e.g., for correcting myopia and hyperopia) in diopters, focal lengths, or other units. Computing device 2 may additionally or alternatively be configured to receive an angle value (e.g., for correcting astigmatism) associated with one or more magnification values).

(11) regarding claim 13:
Frascati further disclosed the VR device of claim 11, wherein said accessing the VR device configuration comprises accessing a content management engine that accesses a plurality of device and content configurations (para. [0086], note that display 38 may output graphics image 160 during a user's initial setup and configuration of computing device 2 or in response to computing device 2 receiving user input instructing computing device 2 to determine the user's eyesight imperfections (e.g., by accessing a settings configuration application executed by computing device 2)).

(12) regarding claim 14:
Frascati further disclosed the VR device of claim 11, wherein said changing the one or more of the tunable characteristics of the VR device comprises modifying the VR content being viewed by the user using the VR device (para. [0055], note that geometry processing stage 54 modifies one or more of these attributes according to various per-vertex operations. For example, geometry processing stage 54 may perform one or more transformations on vertex positional coordinates to produce modified vertex positional coordinates).

(13) regarding claim 16:
Frascati further disclosed the VR device of claim 11, wherein executing the instructions further causes the VR device to access, via a network from a medical history provider, medical history information associated with the user, wherein the determination that the certain biometric parameter of the user is outside of the allowable threshold of biometric data of the user is based on the medical history information (para. [0057], note that in order to generate a graphics image that corrects for user eyesight imperfections, geometry processing stage 54 may use a modified transformation matrix to transform vertices' 3D positions in virtual space to 2D coordinates at which the vertices should appear in a rendered image. That is, geometry processing stage 54 may process data that defines one or more 3D objects using a transformation matrix composed of one or more modified parameters to generate the graphics image).

(14) regarding claim 21:
Frascati further disclosed the non-transitory machine-readable medium of claim 17, wherein the VR device comprises a head-mounted display configured to be worn by the user, wherein the tunable characteristics of the VR device comprise characteristics of the head-mounted display (para. [0021], note that computing device 2 is a wearable computing device that a user (e.g., user 4) may mount on the user's head for use. In other examples, computing device 2 may be external to the wearable display).

The proposed rejection of Frascati, as explained in claims 1, 3-6, 12 renders inherent the steps of the VR device (2, fig. 1, para. [0038], processors and memory) of claims 11, 13-15 and the non-transitory machine- readable medium (para. [0127]) claims 17-20 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 1, 3-6 and 12 are equally applicable to claims 11, 13-15 and 17-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kanishima et al. (US Publication Number 2016/0132107 A1) disclosed an eye-worn electronic device includes a first nose pad, a first electrode, a second nose pad, a second electrode and a third electrode. The first electrode is on the first nose pad. The second electrode is on the second nose pad. The first electrode and the second electrode are in a first straight line extending in a first direction and are used for measuring first ocular potentials in the first direction. The third electrode is on the second nose pad and is at a position distance away from the first straight line. The first electrode and the third electrode are in a second straight line extending in a second direction different from the first direction and are used for measuring second ocular potentials in the second direction.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674